Citation Nr: 0506208	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee




THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
the service-connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision in which the RO 
granted service connection for PTSD and assigned a 50 percent 
rating, effective November 1996.  

In April 2003, the veteran withdrew a request for a personal 
hearing before a Veterans Law Judge at the RO.  

In an August 2003 decision, the Board granted an increased 
rating of 70 percent for the service-connected PTSD.  The 
Board also remanded a claim of entitlement to a total 
compensation rating based on individual unemployability 
(TDIU) for additional evidentiary development.  

The veteran subsequently filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate that portion of 
the Board's August 2003 decision that denied an initial 
rating in excess of 70 percent, and remand the case for 
further development and readjudication.  

In an October 2004 Order, the Court granted the Motion, 
vacating that portion of the August 2003 Board decision 
denying entitlement to an initial rating in excess of 70 
percent, and remanding that matter for compliance with 
directives that were specified in the Motion.  

The appeal is now being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

As noted hereinabove, the claim of entitlement to a TDIU 
rating was earlier remanded by the Board in August 2003 and 
is currently undergoing development at the RO.  



REMAND

As discussed in the Introduction, the Board granted an 
increased initial rating of 70 percent in the August 2003 
decision.  The veteran subsequently appealed that decision to 
the Court.  

While that case was pending at the Court, the veteran's 
attorney VA General Counsel filed a motion to vacate the 
Board's August 2003 decision.  

In October 2004, the Court granted the Motion, vacated that 
portion of the Board's decision that denied an initial rating 
in excess of 70 percent, and remanded the claim to the Board 
for compliance with directives that were specified in the 
motion.

In the Joint Motion, the parties asserted that, in the August 
2003 decision, the Board failed to provide adequate reasons 
and bases for finding that the veteran did not meet the 
criteria for a 100 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The parties also determined that the Board failed to provide 
adequate reasons and bases for finding that staged ratings 
were not warranted, as contemplated by the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that, in August 2003, the issue of 
entitlement to a TDIU was remanded for additional evidentiary 
development.  As part of that development, the Board 
instructed the RO to arrange for the veteran to undergo an 
additional VA psychiatric examination.  

The Board notes that it is unclear from reviewing the claims 
folder whether or not that examination has been conducted.  

Nevertheless, because information obtained as a result of 
that examination will likely be relevant to the veteran's 
increased rating claim, the Board finds that it would be 
inappropriate to readjudicate the issue of entitlement to an 
increased initial rating until such time as the report of 
that examination has been associated with the claims folder 
and reviewed by the RO.  For this reason, the Board concludes 
that a remand is warranted.  

While this case is in remand status, the Board finds that the 
RO should request that the veteran identify any additional 
health care providers who have treated him for his service-
connected PTSD.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received recent treatment for his 
service-connected PTSD.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
all related medical records.  Regardless 
of whether or not the veteran responds, 
the RO should obtain all available 
treatment records pertaining to the 
veteran from the VA Medical Center in 
Nashville, Tennessee, since September 
2003.  

2.  The RO should ensure that the veteran 
has been provided with the VA psychiatric 
examination that the Board instructed the 
RO to provide in the August 2003 Remand.  
If that examination has been conducted, 
the report of that examination should be 
obtained and associated with the claims 
folder.  If that examination has not been 
conducted, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination to ascertain the current 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review.  
The examiner should furnish an opinion as 
to whether or not the veteran's service-
connected PTSD, and solely this 
disability, prevents him from securing or 
maintaining substantially gainful 
employment consistent with work and 
educational background.  All clinical 
findings should be reported in detail.  

3.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue a supplemental statement of the 
case, and the veteran should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




